Opinion issued August 9, 2012




                                            In The
                                    Court of Appeals
                                           For The
                               First District of Texas

                                   NO. 01-12-00306-CR
                                         ____________

                               DANIEL BAIRES, Appellant

                                               V.

                            THE STATE OF TEXAS, Appellee


                        On Appeal from the 263rd District Court
                                Harris County, Texas
                            Trial Court Cause No. 1286904


                               MEMORANDUM OPINION

         Appellant, Daniel Baires, pleaded guilty to the felony offense of sexual

assault of a child.1 The trial court found appellant guilty and, in accordance with

the terms of appellant’s plea agreement with the State, sentenced appellant to


1
         See TEX. PENAL CODE ANN. § 22.011(a)(2)(c) (West 2011).
confinement for five. Appellant filed a pro se notice of appeal. We dismiss the

appeal.

      In a plea-bargained case, a defendant may only appeal those matters that

were raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006);

TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing

that the defendant has the right of appeal has not been made part of the record.

TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargained case and the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must dismiss

this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A

court of appeals, while having jurisdiction to ascertain whether an appellant who

plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”).




                                           2
      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3